Exhibit 10.20

LEASE

THIS LEASE AGREEMENT (“Lease”) made as of the 28th day of October, 2011, by and
between HAWLEY-WIGGINS LLC, a Florida limited liability company (“Landlord”),
and ORAGENICS INC., a Florida corporation (“Tenant”).

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) receipt of which is
hereby acknowledged and the mutual covenants herein contained, the parties
hereto agree that Landlord does lease to Tenant and Tenant hereby leases from
Landlord as follows:

WITNESSETH:

1. DEFINITIONS:

 

(a)       “Landlord”:      Hawley-Wiggins L.L.C., a Florida limited liability
company   Address:      Post Office Box 1857, Alachua, Florida 32616 (b)  
“Tenant”:      Oragenics, Inc., a Florida Corporation   Address:      13700
Progress Boulevard, Alachua, Florida 32615 (c)   “Premises”: A building
consisting (which landlord represents consists) of approximately 5,616 square
feet of gross rentable area. The Premises are located in the Progress Corporate
Park and known as 13700 Progress Boulevard, Alachua, FL 32615. (d)   “Use of
Premises”: Office and laboratory use. (e)   “Commencement Date”: December 1,
2011 and this lease shall expire on November 30, 2014. (unless sooner terminated
or extended as provided herein) (f)   “Term”: Not less than thirty six
(36) months commencing on the Commencement Date, this Lease to end on the last
day of the thirty sixth month after the Commencement Date. (g)  

“Rent”:

 

(1) “Annual Gross Rent” Shall be per rentable square foot per Lease year as
scheduled below:

 

Lease Year:    Annual Gross
Rent/RSF:      Annual Gross
Rent:      Monthly Payment
Rent:  

1

   $ 20.00       $ 112,320.00       $ 9,360.00   

2

   $ 20.00       $ 112,320.00       $ 9,360.00   

3

   $ 20.00       $ 112,320.00       $ 9,360.00   



--------------------------------------------------------------------------------

Rent and other sums payable by Tenant to Landlord under this Lease, plus any
applicable tax, shall be paid to Landlord, without deduction or offset at its
management office presently located at P.O. Box 1857, Alachua, Florida 32616 or
at such other place as Landlord may hereafter specify in writing.

(h) “Security Deposit”: The sum of one (1) months’ rent. (First year of
Lease)($9,360.00) Security Deposit is due and payable upon execution of this
Lease. Landlord is currently holding $8,424.00 Security Deposit and is requiring
an additional $936.00 upon execution of Lease.

2. PREMISES AND TERM: Landlord, in consideration of the Rent hereinafter
reserved to be paid and of the covenants, conditions and agreements to be kept
and performed by Tenant, hereby leases, lets and demises to Tenant, and Tenant
hereby leases and hires from Landlord, that certain space called the Premises as
described above.

Tenant may terminate this Lease prior to the expiration upon the payment to the
Landlord of six (6) month’s rent in advance.

3. RENT: Tenant covenants and agrees to pay, without deduction or offset, to
Landlord Rent for the Premises as described in the Definitions above, on or
before the first (1st) day of the first (1st) full calendar month of the term
hereof and on or before the first (1st) day of each and every successive
calendar month thereafter during the full term of this Lease, subject to the
adjustments as provided hereinafter along with any applicable tax, at the then
current rate. In the event the Commencement Date occurs on a day other than the
first (1st) day of a calendar month, the first Rent payment shall be in the
amount of the prorated Rent for the calendar month in which the term of this
Lease commences, such payment to be due on the Commencement Date. If Tenant
shall become due and payable, then Tenant shall also pay to Landlord a late
payment service charge of Five Percent (5%) of the rent, excepting such payments
that are contested by Tenant.

Whenever under the terms of this Lease any sums of money is required to be paid
by Tenant in addition to the Rent herein reserved, whether or not such sum is
herein described as “Additional Rent”, said sum shall nevertheless, at
Landlord’s option, if not paid when due, be deemed Additional Rent and shall be
collectible as such with the first installment of Rent thereafter falling due
hereunder.

3.1 ASSIGNMENT/SUBLETTING: Except as otherwise specified herein, Tenant will not
assign this Lease, in whole or in part, nor sublet all or any part of the
Premises, nor license concessions or lease departments therein, without first
obtaining the written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord. At least thirty
(30) days prior to the transfer, Tenant shall furnish Landlord with (a) all
documents related to the transfer; (b) all financial statements of the proposed
transferee, including, but not limited to, the most recent income, balance sheet
and changes in financial position statement (with accompanying notes and
disclosures of all material changes thereto) in audited form, if available, and
certified as accurate by transferee’s certified public accountant, if available;
(c) any other relevant information that Landlord has theretofore reasonably
requested regarding the proposed transfer; and (d) a statement signed by an
authorized officer of an assignee, in the case of an assignment, agreeing that
the assignee will be liable for all obligations thereafter arising under this
Lease. Within thirty (30) days from receipt of Tenant’s request for transfer,
Landlord shall respond to Tenant’s request.



--------------------------------------------------------------------------------

Consent by Landlord to any assignment or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment or
subletting and shall not constitute a release of the Tenant hereunder. This
prohibition includes any subletting or assignment which would otherwise occur by
operation of law, merger, consolidation, reorganization, transfer or other
change of Tenant’s corporate or proprietary structure.

If, as a result of the transfer, Tenant will receive compensation in excess of
the Lease Term Rental and additional Rent due hereunder, Tenant shall pay one
hundred percent (100%) of such amounts to Landlord as and when received by
Tenant as consideration for the consent to transfer. Tenant also agrees to
reimburse Landlord upon demand for Landlord’s reasonable costs and fees
(including professional fees) for Landlord’s consideration of a transfer but
such reimbursement shall not exceed One Thousand Dollars ($1,000.00).

3.2 PERSONAL PROPERTY TAXES: Tenant shall be liable for all taxes levied against
personal property and trade fixtures placed by Tenant in the Premises.

3.3 TAX ADJUSTMENT: Landlord shall pay all real property (ad valorem) taxes and
assessments levied against the Building or the Premises. Notwithstanding the
foregoing, Tenant shall pay to Landlord, as Additional Rent (tax adjustment),
any increases in taxes payable by Landlord with respect to the Building and the
land on which it is situated over the Tax Base as specified in this Lease. “Tax
Base” is the ad valorem taxes for the tax year 2011. Tenant will pay to any
increase (tax adjustment) over this Tax Base within ten (10) days after demand
in one lump sum, or, at Landlord’s option, divided by twelve (12) and collected
with monthly Rent. This tax adjustment however is capped at no more than three
percent (3%) per year. The tax adjustment will be due each anniversary after the
initial adjustment and collectible as Additional Rent. In addition, Tenant shall
make timely payment of (or reimburse Landlord for) all taxes and assessments
levied against or attributable to Tenant’s furniture, equipment, supplies,
fixtures and other personal property located in the Premises, regardless of
whether title to such improvements shall be held by Tenant or Landlord.

3.4 INSURANCE ADJUSTMENT: Landlord shall pay all insurance premiums.
Notwithstanding the foregoing, Tenant shall pay to Landlord, as Additional Rent
(insurance adjustment), any increases in insurance premiums payable by Landlord
with respect to the Building over the Insurance Base as specified in this Lease.
“Insurance Base” is the insurance premium for 2011. Tenant will pay to Landlord
any increase (insurance adjustment) over this Insurance Base within ten
(10) days after demand in one lump sum, or, at Landlord’s option, divided by
twelve (12) and collected with monthly Rent. This insurance adjustment however
is capped at no more than three percent (3%) per year. The insurance adjustment
will be due each anniversary after the initial adjustment and collectible as
Additional Rent.

Even though the terms of the Lease has terminated or expired and Tenant has
vacated the Leased Premises, when a final determination is made of Tenant’s
share of the taxes adjustments and insurance adjustments for the year in which
this Lease terminates, Tenant shall immediately pay any increase due over the
estimated Tenant’s Share of such taxes and insurance adjustments previously
paid, and conversely, any overpayment made shall be immediately rebated by
Landlord to Tenant.



--------------------------------------------------------------------------------

4. LANDLORD’S REPAIRS: Landlord, at landlord’s expense, shall deliver the
Premises to the Tenant in good, sound, and watertight condition. Upon Tenant
taking possession of the Leased Premises, Tenant hereby acknowledged that it has
accepted the Premises “As is”. Landlord shall be responsible for the maintenance
and repair of the building structure, plumbing, sewer, electrical, HVAC
maintenance, lawn maintenance, dumpster (trash) removal, pest control, termite
inspection and Association fees.

5. TENANT’S REPAIRS: Tenant, at Tenant’s expense, shall make all ordinary wear
and tear repairs and replacements to keep and maintain the premises in good
condition. Tenant shall further keep the Premises clean, attractive and free of
rubbish, rubble, debris, insects, rodents and other pests. Tenant shall be
responsible for any damage as a result of misuse or neglect of the sewer system.

6. TENANT’S ALTERATIONS: Tenant shall have the right, at is sole expense, from
time to time, to redecorate the Premises and to make such alterations,
additions, improvements and changes in such parts thereof as Tenant shall deem
expedient or necessary for tits purposes, subject to Landlord’s prior approval;
provided, however, that such alterations, additions, improvements and changes
when completed shall neither impair the structural soundness nor diminish the
value of the Premises. Upon the expiration of this Lease, Tenant may, at its
option, remove all such redecorations, alteration, additions, improvements and
changes. Tenant shall repair all damage caused by such removal. Notwithstanding
the foregoing, all floor and wall coverings, sinks, vanities, light fixtures
(other than special decorative lighting fixtures), and the complete electrical,
plumbing, air conditioning and heating systems, including ducts, diffusers,
grills, controls and all other equipment and parts related to such systems,
shall be and remain in the Premises at all times for the benefit of Landlord.
All such alterations, additions, or improvements shall be done in accordance
with all applicable laws, rules regulations, and orders, including applicable
building codes. Landlord shall execute and deliver upon request of Tenant such
instrument or instruments embodying the approval of Landlord which may be
required by any public or quasi public authority for the purpose of obtaining
any licenses or permits for the making of such alterations, additions,
improvements, changes and/or installations in, to or upon said Premises and
Tenant agrees to pay for such licenses or permits. Tenant will indemnify and
hold Landlord harmless from and against all claims by reason of such
alterations, additions, or improvements which may be made by Tenant on the
Premises, and Tenant shall promptly repair any damage to the Premises caused by
any such alterations, additions, improvements, or changes. Anything contained in
this Section to the contrary notwithstanding, Tenant shall not make changes to
the exterior or structural portions for the Premises without Landlord’s prior
approval, which approval shall not be withheld or delayed unreasonably.

7. MECHANICS’ LIENS: Tenants shall not suffer any mechanics’ lien to be filed
against the Premises by reason of work, labor, services or materials performed
or furnished to Tenant in connection with any alterations, additions, or
improvements to the Premises by Tenant hereunder. If any such mechanics’ lien
shall at any time be filed against the Premises, Tenant shall have the right to
contest and any and all such liens; provided, however, that Tenant shall cause
the same to be discharged of record by payment, bond, order of a court of
competent jurisdiction or otherwise within



--------------------------------------------------------------------------------

thirty (30) days written notice by Landlord. If Tenant shall fail to cause such
lien to be discharged within such thirty (30) day period, then, in addition to
any other right or remedy, Landlord may, but shall not be obligated to discharge
the same by paying the amount claimed to be due or by bonding or other
proceeding deemed appropriate by Landlord, and the amount so paid by Landlord
and/or all reasonable costs and expense, including reasonable attorney’ fees,
incurred by Landlord in procuring the discharge of such lien, together with
interest thereon at the Default Rate from the date paid until repaid by Tenant
to Landlord, shall be deemed to be additional rent for the Premises and shall be
due and payable by Tenant to Landlord on the first day of the next following
month.

8. UTILITIES: Tenant shall pay all charges for water, gas, heat, electricity,
sewer and any other utility used upon or furnished to the Premises. Tenant shall
keep the Premises sufficiently heated to avoid the freezing or bursting of all
pipes therein. The obligation of Tenant to pay for such utilities shall commence
as of the Commencement Date.

9. USE OF PREMISES: Tenant shall use and occupy the Premises for purposes of
office and/or laboratory use. Landlord represents that the Premises may lawfully
be used for such purposes.

10. TENANT’S COVENANTS: Tenants covenants and agrees as follows:

(a) Tenant shall procure any and all licenses and permits required for Tenant’s
use of the Premises, and upon the expiration or terminations of this Lease,
Tenant shall remove its goods and effects and those of all persons claiming
under it and shall yield up the same peaceably to Landlord in good order, repair
and condition in all respects, except for damage by fire and casualty, which is
either insured against or required to be insured against hereunder, structural
defects (not caused by Tenant’s use of the Premises), required repairs by
landlord, and reasonable wear and tear.

(b) Tenant shall permit Landlord and its agents on reasonable notice and at
reasonable times to examine the Premises and to show the Premises to prospective
purchasers, mortgagees, and/or tenants (but only during the last twelve
(12) months of the term with respect to prospective tenants), provided that
landlord shall not thereby unreasonably interfere with the conduct of Tenant’s
business. During the last three (3) months of the Term of this Lease, Landlord
shall have the right to display on the Premises a “for rent” and/or “for sale”
sign, which notice shall not be removed, obliterated, or hidden by Tenant.

(c) Tenant shall use and occupy the Premises in a careful, safe and proper
manner and shall keep the Premises in a clean, safe and health condition in
accordance with local ordinances and lawful directions of proper public
officers. Tenant shall not permit the Premises to be used for any unlawful
purpose, commit any waste thereof, or commit any nuisance. Notwithstanding the
foregoing, Tenants shall have the right to contest the legality of any law,
order, rule, regulations or requirement applicable to Tenant’s use of the
Premises, and Tenant shall indemnify and hold Landlord harmless from any
liabilities, suits or penalties that may result from any such contest. Upon the
final determination of any such contest, Tenants shall comply with any such law,
order, ordinance, rule, regulation or requirements to the extent held to be
valid or legal.

(d) (i) Tenant covenants that except in compliance with all laws and
regulations, Tenant will not use hazardous substances within the premises as
defined by any law or regulation now or



--------------------------------------------------------------------------------

hereafter enacted or promulgated by any governmental authority and that there
shall be no hazardous wastes or biomedical materials or waste generated within
the Premises as defined by any law or regulation now or hereafter enacted or
promulgated by any governmental authority, without Landlord’s prior consent.
Tenant agrees to manage and dispose of all hazardous substances, hazardous
wastes biomedical materials and wastes in accordance with all federal, state and
local laws, regulations and rules.

(ii) Tenant agrees not to store any hazardous wastes or biomedical materials or
waste within the Premises (except in compliance with all laws and regulations).

(iii) Upon the expiration of the term of the Lease or the earlier termination
hereof, Tenant shall remove all hazardous wastes and/or biomedical materials or
waste generated by Tenant form any portion of the Premises. Landlord shall have
the right to inspect the Premises with regard to the management and disposal of
hazardous substances and wastes at all reasonable times during the term of this
Lease.

(e) Tenant acknowledges that the leased premises are part of an office park
development subject to covenants, conditions and restrictions as recorded in
Official Records Book 1588, at Page 2207, as amended, Alachua County, Florida,
together with rules and regulations governing the office park which Tenant shall
comply with and be subject to.

In addition, the Tenant shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and City Governmental and of any and all their Departments and Bureaus
applicable to said premises, for the correction, prevention, and abatement of
nuisances or other grievances, in, upon, or connected with said premises during
said term; and shall also promptly comply with and execute all rules, orders and
regulations of the applicable fire prevention codes for the prevention of fires,
at Tenant’s own cost and expense.

11. ASSIGNMENT AND SUBLETTING: Tenant shall not assign, transfer, mortgage or
encumber this lease in whole or in part, nor sublet all or any part of the
Premises, not suffer or permit the occupation of all or any part thereof by any
other party, without prior written consent of the Landlord, which consent shall
not be unreasonably withheld or delayed. The consent by Landlord to any
assignment or subletting shall not constitute a waiver of the necessity for such
consent to any subsequent assignment or subletting. (Tenant shall be entitled to
assign or sublease this to an affiliated entity provided that Tenant remains
liable for performance of the lease).

12. CHANGE IN CONTROL: Any transfers of company interests in Tenant which
results in change of control shall be deemed an assignment of this Lease.

13. TENANT TO REMAIN LIABLE: If, at any time during the term of this lease,
Tenant sublets all or any part of the Premises or assigns this Lease as provided
herein, Tenant shall nevertheless remain fully liable under all the terms and
conditions of this lease.

14. FIXTURES: All equipment and all other trade and light fixtures installed by
or at the expense of Tenant in or on the Premises shall remain the property of
Tenant and Tenant may, but shall not be obligated to, remove the same or any
part thereof by the end of the term hereof, and provided that Tenant, at its
sole cost and expense, shall make any repairs occasioned by such removal.



--------------------------------------------------------------------------------

15. INDEMNITY: Tenant shall indemnify and hold Landlord harmless from any
claims, damages, liabilities and expenses (including attorneys’ fees and costs)
for damage or injury to any person or any property occurring on the Premises, or
any part thereof, arising as a result of the tortuous or negligent acts or
commissions of Tenant, its agents, employees, independent contractors and
invitees.

16. LIABILITY INSURANCE: During the Term of this lease, Tenant shall maintain
comprehensive public liability insurance, including insurance against the
assumed or contractual liability of Tenant hereunder, to afford protection to
the limit for each occurrence of not less than $1,000,000.00 combined single
limit for bodily injury, death and $300,000.00 for damage to the property. The
policy carried by Tenant hereunder shall name Landlord (and Landlord’s
mortgagee) as an additional insured, and such policy shall provide that no
cancellation, reduction or other material changes therein shall be effective
until at least thirty (30) days after mailing of written notice thereof to
Landlord (and Landlord’s mortgagee). Certificates evidencing all such insurance
shall be delivered to Landlord prior to the Commencement Date, and prior to the
expiration of any such policies.

17. PROPERTY INSURANCE; During the term of this lease, Tenant shall maintain
all-risk property casualty insurance, written at replacement cost value and with
replacement cost endorsement, including coverage against vandalism and malicious
mischief, covering all of Tenant’s personal property in the Premises (including,
without limitation, inventory, trade fixtures, all and floor coverings,
furniture and other personal property), and all leasehold improvements installed
in the Premises by Tenant.

18. DESTRUCTION OF PREMISES: Upon the performance by the Tenant of all the
covenants and agreements hereinabove set forth, in case the leased premises or
any part thereof shall at any time be destroyed or so damaged as to be unfit for
occupancy or use by the Tenant, then, and in that event, the Landlord shall have
to option: (1) to terminate this Lease; (2) to repair and rebuild the said
premises remitting rents hereby reserved or a fair and just proportion thereof
according to the damage sustained, until the said premises are reinstated and
made fit for occupancy and use and in the event the Landlord elects to exercise
the option to repair and rebuild, the same shall be done and completed within
one hundred eighty (180) days from the date said damage occurred; otherwise, the
Tenant shall have the option to terminate this Lease.

19. DAMAGE TO TENANTS PROPERTY: The Tenant assumes all risks of any damage or
loss to Tenant’s property that may occur by reason of water or the bursting or
leaking of any pipes or waste water about said premises, or from any act of
negligence of any co-Tenant or occupants of the building, or fire, or hurricane,
or other Act of God, or from any cause whatsoever. The Landlord shall not be
liable for any damage so incurred.

20. TOTAL TAKING: If the whole of the Premises shall be taken under power of
eminent domain by any public or private authority, or conveyed by Landlord to
said authority in lieu of such taking, then this Lease shall terminate as of the
date of such taking.

21. PARTIAL TAKING: Landlord or Tenant may, at their election, terminate this
Lease upon the occurrence of any condemnation or conveyance in lieu of
condemnation, which affects any portion of the floor area of the premises. Upon
the occurrence of such event, wither party shall give the other party notice of
such election within thirty (30) days after receipt of notice of such pending



--------------------------------------------------------------------------------

condemnation. If either party fails to give the other party such written notice
within such thirty (30) day period, such party shall be conclusively deemed to
have elected not to terminate this Lease. Notwithstanding any termination of
this Lease hereunder, Tenant, at its election, may continue to occupy the
Premises, subject to the terms of provisions of this lease, for the period
between the date of such taking and the date when possession of the Premises
shall be taken by the appropriate authority.

22. RESTORATION: If this Lease is not terminated under Section 22 above,
Landlord, at Landlord’s sole cost and expense, shall promptly negotiate and
settle its claim for compensation with the condemning authority and upon receipt
of the condemnation award shall promptly restore the remaining portions of the
Premises, including any and all improvements made theretofore, to an
architectural whole in substantially the same condition that the same were in
prior to such taking. Upon any condemnation of a portion of the Premises, the
Rent and any other charges payable by Tenant hereunder shall be proportionately
reduced based upon the floor area of the Premises remaining after said taking.

23. THE AWARD: All compensation awarded for any taking, whether for the whole or
a portion of the Premises, shall be the sole property of Landlord whether such
compensation shall be awarded for diminution in the value of, or loss of, the
leasehold or for diminution in the value of, or loss of the fee, or otherwise,
and Tenant hereby assigns to landlord all of Tenant’s right and title to and
interest in any and all such compensation; provided, however, Landlord shall not
be entitled to and Tenant shall have the sole right to retain any separate award
made by the appropriating authority to Tenant for the cost of removal of
leasehold improvements, fixtures, and personal improvements installed in the
Premises by, or at the expense of, Tenant and for relocation expenses, and any
separate award made by the appropriating authority directly to Tenant.

24. RELEASE: In the event of any termination of this Lease as the result of the
provisions of Sections 21 or 22 above, Rent and any other charges, if any, paid
in advance by Tenant shall be refunded to Tenant, and the Parties, effective as
of such termination, shall be released from all liability and obligations
thereafter arising under this Lease.

25. EVENTS OF DEFAULT; REMEDIES: If Tenant shall at any time be in default in
the payment of rental or any other charges hereunder or in the performance of
any of the covenants of this Lease, and Tenant shall fail to remedy such default
within (a) fifteen (15) days after receipt of written notice thereof from
Landlord if such default is as to payment of Rent, or any other charges payable
by Tenant hereunder, or (b) within fifteen (15) days after receipt of written
notice thereof if such default is nonmonetary (but Tenant shall not be deemed in
default is such default cannot be cured in fifteen (15) days and Tenant
commences to remedy such default within said fifteen (15) day period and
proceeds therewith with due diligence until completion), or if Tenant shall be
adjudged a bankrupt or shall make an assignment for the benefit of creditors, or
if a receiver of any property of Tenant in or upon the Premises be appointed in
any action, suit or proceeding by or against Tenant and not removed within sixty
(60) days after appointment, or if the interest of Tenant in the Premises shall
be sold under execution or other legal process, or if the Premises are sublet or
this Lease is assigned without Landlord’s consent, or if Tenant shall commit
waste, Landlord may terminate this Lease, or without terminating this Lease,
re-enter the Premises by summary proceedings, proceedings in forcible entry and
detainer, eviction, or otherwise and may dispossess Tenant.



--------------------------------------------------------------------------------

26. LANDLORD’S RIGHT TO RELIEF: If Tenant abandons the Premises and/or if
Landlord elects to terminate Tenant’s right to possession only without
terminating this Lease as above provided, Landlord may remove from the Premises
any and all property found therein and such repossession shall not release
Tenant from Tenant’s obligation to pay the rental herein. After any such
repossession by Landlord without termination of the Lease, Landlord may relet
the Premises or any part thereof to any person, firm or corporation and for such
time and upon such terms as Landlord in Landlord’s sole discretion may
determine. Landlord may make repairs, alterations and additions in and to the
Premises and redecorate the same to the extent deemed by Landlord necessary or
desirable and Tenant, upon demand in writing, shall pay the reasonable cost
thereof, (excluding tenant improvements for the replacement tenant) together
with Landlord reasonable expenses of reletting, including any commissions and
attorneys’ fees relative thereto. If the rents collected by Landlord upon any
such reletting are not sufficient to pay monthly the full amount of the monthly
rent and other charges reserved herein, together with the reasonable costs of
such repairs, alterations (excluding tenant improvements for any replacement
tenant), additions, redecorating, and expenses, Tenant shall pay to Landlord the
amount of each monthly deficiency upon demand in writing.

27. DAMAGES: Tenant agrees to be liable for and to pay to Landlord (i) all rent
and other charges and sums due under this Lease at the time of termination of
this Lease or upon the termination of Tenant’s right of possession, as the case
may be, and (ii) damages equal to the present value (discounted at the annual
rate of interest then being paid on U.S. Treasury bonds which mature upon the
expiration of this lease) of the excess amount, if any, of the rent and all
other charges and sums due under this lease for the entire term over the rental
received by Landlord for the Premises for such term, which damages shall be
payable at such time as said damages as discounted by agreement of Landlord and
Tenant, or by judicial decision, or at such time that said rent and other
charges are payable under this Lease, which liability shall survive the
terminations of this Lease, the re-entry into the Premises by Landlord, and the
commencement of the action to secure possession of the Premises.

28. LANDLORD’S RIGHT TO REMOVE CHATTELS: Any and all property which may be
removed from the Premises by Landlord in accordance with the terms of this Lease
may be handled, removed, stored or otherwise disposed of by Landlord at the risk
and expense of Tenant, and Landlord in no event shall be responsible for the
preservation of safekeeping thereof. Tenant shall pay to Landlord upon demand in
writing, any and all reasonable expenses incurred in connection with such
removal and all storage charges against such property so long as the same shall
be in Landlord’s possession or under Landlord’s control. If any property shall
remain in the Premises or in the possession of Landlord and shall not be retaken
by Tenant within a period of thirty (30) days from and after the time when the
Premises are either abandoned by Tenant or repossessed by Landlord under the
terms of this Lease, said property shall conclusively be deemed to have been
forever abandoned by Tenant.

29. CONDITION OF PREMISES: If this lease be terminated for any reason whatsoever
of if Landlord should re-enter the Premises as a result of any breach of Tenant
hereunder without terminating the Lease, Tenant covenants, any other covenant
herein to the contrary notwithstanding (except where this Lease is terminated
following eminent domain proceeding), that (a) the Premises shall then be in the
condition required by all applicable provisions of this Lease, and (b) Tenant
shall perform any covenant contained in this Lease for the making of any repair,
improvement, alternation or betterment to the Premises or for restoring or
rebuilding any part thereof. For the breach of either of the foregoing
obligations Landlord shall be entitled to recover and Tenant shall pay
forthwith, without notice or other action by Landlord, the then cost of
performing such obligation(s), together with interest at the Default Rate.



--------------------------------------------------------------------------------

30. LANDLORD’S NONWAIVER: No failure by Landlord to insist upon the strict
performance of any agreement, term, covenant or condition hereof or to exercise
any right or remedy consequent upon a breach thereof, and no acceptance of full
or partial rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant, or condition. No
agreement, term, covenant, or condition hereof to be performed or complied with
by Tenant, and no breach thereof, shall be waived, altered or modified except by
a written instrument executed by Landlord. No waiver of any breach shall affect
or alter this lease, but each and every agreement, tem, covenant and condition
hereof shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof. No surrender of the Premises shall be
effected by Landlord’s acceptance of rent, or by Landlord’s acceptance of the
keys of the Premises, or by any other means whatsoever, unless the same is
evidenced by Landlord’s written agreement to accept surrender of the Premises;
and if Landlord does accept surrender of the Premises, Tenant’s obligations to
pay rents and to perform the duties and provisions of this Lease required of
Tenant hereunder shall not be released or terminated but shall continue for the
remainder of the term of this Lease.

31. REMEDIES CUMULATIVE: Each right and remedy provided for in this lease shall
be cumulative and shall in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statue or
otherwise, and the exercise or beginning of the exercise by Landlord of any one
or more of the rights or remedies provided for in this lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statue or otherwise. In the event of a default or threatened
default by Tenant of any of the terms, provisions, covenants, conditions, rules
and regulations of this lease, Landlord shall have the right to injunction and
the right to invoke any remedy permitted to Landlord in law or in equity.

32. SELF-HELP: If Tenant shall default in the performance or observance of any
agreement or condition in this Lease contained on its part to be performed or
observed and shall not cure such default within any applicable curer period set
forth herein, Landlord may, at its option, without waiving and claims for
damages for breach of agreement, at any time thereafter cure such default for
the account of Tenant, and any amount paid or any contractual liability incurred
by Landlord in so doing shall be deemed paid or incurred for the account of
Tenant and Tenant agrees to immediately reimburse Landlord therefore and save
Landlord harmless therefrom; provided that Landlord may cure any such default as
aforesaid prior to the expiration of aid waiting period, without notice to
Tenant, if any emergency situation exists, or after notice to Tenant, if the
cure of such default prior to the expiration of said waiting period if
reasonably necessary to protect the Premises or Landlord’s interest therein, or
to prevent injury to damage to persons or property. If Tenant fails to reimburse
Landlord upon demand for any amount paid for the account of Tenant hereunder,
said amount (and all accrued interest thereon) shall be added to and become due
as a part of the next payment of rent due hereunder.

33. BANKRUPTCY: Should the Tenant at anytime during the term of this Lease
directly or indirectly suffer or permit an involuntary or voluntary petition in
any proceedings under the Federal



--------------------------------------------------------------------------------

Bankruptcy Act to be filed against it, or should Tenant voluntarily file any
proceedings under any insolvency laws, or should a receiver or trustee be
appointed for the Tenant’s property, or should any order of any Court of
competent jurisdiction be entered continuing the Tenant in possession of the
leased premises in any Federal or State proceedings, or should the Tenant’s
leasehold interest be levied upon and the lien of said levy remain undischarged
for thirty (30) days after said levy has been made, or should the Tenant fail to
promptly make the necessary returns and reports required by State and Federal
Law, or should the Tenant fail to promptly pay when due all taxes of whatever
kind required to be paid to the Federal or State governments or any subdivision
there, then and upon the happening of either or any of the aforesaid events, the
Landlord shall have the right, at its election, to consider the same a material
default on the part of the Tenant of the terms and provisions hereof, and in the
event such default is not cured by the Tenant within thirty (30) days after
written notice by Landlord to the Tenant of the existence of such default, the
Landlord shall have the option to declare this Lease terminated and the interest
of the Tenant therein forfeited, or the Landlord may exercise any other options
herein conferred upon it. The pendency of any proceedings under the Bankruptcy
Act or of any proceedings under State Insolvency Law to which the Tenant shall
be a party shall not preclude the Landlord from exercising the option herein
conferred upon it. Upon termination of the lease at the Landlord’s option and/or
as herein otherwise provided, the parties agree that the Court having
jurisdiction of the cause may require and direct the re-delivery to the Landlord
of the entire leased premises, without notice to Tenant (which said Tenant
hereby waives), upon motion or application of the Landlord. All revenues derived
from or accruing from the leased premises subsequent to the date of the
termination of said Lease shall constitute the property of the Landlord and the
same is hereby declared to be a trust fund and shall not constitute as asset of
the Tenant or its estate.

34. RECEIVERSHIP: The Tenant pledges and assigns unto the Landlord all of the
rents, revenues, issues and profits which might otherwise accrue unto the Tenant
for the use, enjoyment and operation of the leased premises. In connection with
the aforementioned pledges and assigns, the Tenant covenants and agrees with the
Landlord that if the Landlord, upon the default of the Lease and after giving
proper notice to the Tenant as provided in this Lease, elects to file a suit in
any Court having jurisdiction to enforce the Lease and protect the Landlord’s
rights thereunder, then the Landlord may, ancillary to such suit, apply to the
appropriate Court for the appointment of a receiver of all and singular, the
leased premises and the improvements and building(s) located thereon, and
thereupon it is expressly covenanted and agreed that in such event, Tenant
consents to the appointment of said receiver and that the Court, without notice
to Tenant, may appoint a receiver with the usual powers and duties of receivers
in like cases, and such appointment shall be made by such Court as a matter of
strict right to the Landlord and without reference to the adequacy or inadequacy
of the value of the property which is subject to the Landlord’s lien, or to the
solvency or insolvency of the Tenant, and without reference to the commission of
waste.

35. SUBORDINATION: Tenant hereby subordinates this Lease to the lien of any deed
of trust, mortgage or mortgages now or hereafter placed upon Landlord’s interest
in the Premises; provided, however, that Landlord shall procure from any such
mortgagee an agreement, in writing, in form and substance reasonably acceptable
to Tenant, which acceptance shall be deemed given if such agreement provides in
substance that so long as Tenant substantially performs the obligations imposed
upon Tenant hereunder within the applicable grace or cure period, its tenancy
will not be disturbed, not its rights under this Lease affected by, and default
under such mortgage nor shall Tenant be named as a defendant in any foreclosure
proceeding, and such agreement is otherwise customary in form and substance.



--------------------------------------------------------------------------------

36. QUIET ENJOYMENT: Landlord covenants and agrees with Tenant that upon Tenant
paying the Rent and observing and performing all of the terms, covenants and
conditions on Tenant’s par to be observed and performed hereunder, Tenant may
peaceably and quietly have, hold, occupy and enjoy the Premises without
hindrance or molestation from Landlord or any persons lawfully claiming through
Landlord.

37. SECURITY DEPOSIT: Tenant herewith deposits with Landlord the sum of one
(1) month’s rent as a guarantee of the fulfillment of the terms and conditions
of this Lease. Said deposit shall remain with the Landlord upon the same terms
if Tenant exercises its option to renew this Lease. Tenant shall have the
security deposit refunded at the end of the lease, assuming all payments due to
Landlord have been made and the property is returned to the Landlord in clean
condition, ordinary wear and tear excepted.

38. HOLDING OVER: In the event that Tenant or anyone claiming under Tenant shall
continue occupancy of the Premises after the expiration of the original or
renewal term of the Lease without any agreement in writing between Landlord and
Tenant with respect thereto, and Landlord has not given its written consent to
said continued occupancy, such occupancy shall not be deemed to extend or renew
the term of this lease, but such occupancy shall continue as a tenancy from
month to month upon the covenants, provisions and conditions herein contained
and at two hundred percent (200%) of the Rental in effect upon the expiration of
the term, prorated and payable for the period of such occupancy, and Landlord
shall have the right to terminate such tenancy upon five (5) days’ written
notice to Tenant.

39. WAIVERS: Failure of either party to complain of any act or omission on the
part of the other party, no matter how long the same may continue, shall not be
deemed to be a waiver by said party of any of its rights hereunder. No waiver by
either party at any time, express or implied, of any breach of any provision of
this Lease shall be deemed a waiver of a breach of any other provisions of this
Lease or a consent to any subsequent breach of the same or any other provisions.
If any action by either party shall require the consent or approval of the other
party, the other party’s consent to or approval of such action on any one
occasion shall not be deemed a consent to or approval of said action on any
subsequent occasion or a consent to or approval of any other action on the same
or any subsequent occasion.

40. NOTICES: All notices and other communications authorized or required
hereunder shall be in writing and shall be given by mailing the same by
certified mail or registered mail, return receipt requested, postage prepaid,
and any such notice or other communication shall be deemed to have been given
when received by the party to whom such notice or other communication shall be
addressed, or on the date noted that the addressee has refused delivery or on
the date that the notice is returned to sender due to the inability of the
postal authorities to deliver. Notices shall be mailed to the address
hereinabove set forth or such other address as either party may hereafter
designate by notice to the other.

41. COST INCURRED BY BREACH: The Tenant shall be liable to the Landlord for all
costs, expenses, reasonable attorney’s fees and damages which may be incurred or
sustained by the



--------------------------------------------------------------------------------

Landlord by reason of the Tenant’s breach of any of the provisions of this
Indenture. Any sums due the Landlord under the provisions of this Item shall
constitute a lien against the interest of the Tenant in the leased premises to
the same extent and on the same conditions as delinquent rent would constitute a
lien on said premises. The Landlord shall be liable to the Tenant for any costs,
expenses, reasonable attorney’s fees and damages which may be incurred or
sustained by the Tenant by reason of the Landlord’s breach of any of the
covenants herein contained, providing Tenant asserts a claim therefore in the
appropriate Court and secures a judgment thereon.

42 FORCE MAJEURE: In the event that Landlord or Tenant shall be delayed or
hindered in or prevented from the performance of any act (other than Tenant’s
obligation to make payments of Rent and other charges required hereunder), by
reason of strikes, lockout, unavailability of materials, failure of power,
restrictive governmental laws or regulations, riots, insurrections, the act,
failure to act, or default of the other party, war or other reason beyond its
control, then performance of such act shall be excused for the period for the
delay and the period of the performance of such act shall be extended for a
period equivalent to the period of such delay. Notwithstanding the foregoing,
lack of funds shall not be deemed to be a cause beyond control of either party.

43. ESTOPPEL CERTIFICATES: At any time and from time to time, Landlord and
Tenant each agree, within five (5) days after request in writing from the other,
to execute, acknowledge and deliver to the other or to any person designated by
the other a statement in writing certifying that his Lease is unmodified and is
in full force and effect, or if there have been medications, that the same is in
full force and effect as modified (stating the medications), that the other
party is not in default in the performance of its covenants hereunder, or if
there have been such defaults, specifying the same and the dates to which the
rent and other charges have been paid, and such other matters as the requesting
party may reasonably request.

44. INVALIDITY OF PARTICULAR PROVISION: If any term of provision of this Lease
or the application hereto to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

45. CORPORATE TENANCY: If Tenant is a corporation, the undersigned officer of
Tenant hereby warrants and certifies to Landlord that Tenant is a corporation in
good standing and is authorized to do business in the State of Florida. The
undersigned officer of Tenant hereby further warrants and certifies to Landlord
that he or she, as such officer, is authorized and empowered to bind the
corporation to the terms of this Lease by his or her signature thereto.
Landlord, before it accepts and delivers this Lease, may require Tenant to
supply it with a certified copy of the corporate resolution authorizing the
execution of this Lease by Tenant. If Tenant is a corporation (other than one
whose shares are regularly and publicly traded on a recognized stock exchange),
Tenant represents that the ownership and power to vote its entire outstanding
capital stock belongs to and is vested in the officer of officers executing this
Lease or members of his, her or their immediate family. If there shall occur any
change in the ownership and/or power to vote the majority of the outstanding
capital stock of Tenant, whether such change of ownership is by sale,
assignment, bequest, inheritance, operation of law or otherwise, without the
prior written consent of Landlord, then Landlord shall have the option to
terminate this Lease upon thirty (30) days’ written notice to Tenant,
furthermore, Tenant shall have an affirmative obligation to notify immediately
Landlord or any such change.



--------------------------------------------------------------------------------

46. CAPTIONS AND DEFINITIONS: The captions of the Sections of this Lease are for
convenience only and are not a part of this Lease and do not in any way limit or
amplify the terms and provisions of this Lease. The word “Landlord” and the
pronouns referring thereto, shall mean, where the context so admits or requires,
the persons, firm or corporation made herein as landlord or the mortgagee in
possession for the time being of the land and building comprising of the
Premises. Any pronoun shall be read in the singular or plural number and in such
gender as the context may require. Except as in this Lease otherwise provided,
the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

47. ENTIRE AGREEMENT: This instrument contains the entire and only agreement
between the parties and no oral statement or representations or prior written
matter not contained in this instrument shall have any force and effect. This
Lease shall not be modified in any way except by a writing executed by both
parties.

48. NO PARTNERSHIP: Landlord is not and shall not become by this Lease or by any
rights granted or reserved herein a partner or joint venture of or with Tenant
in the conduct of Tenant’s business or otherwise.

49. LIABILITY OF LANDLORD:

(a) If Landlord should sell or otherwise transfer Landlord’s interest in the
Premises, Tenant agrees that landlord shall thereafter have no liability to
Tenant under this Lease or any modification or amendment thereof or extensions
or renewals thereof, except for such liabilities which might have accrued prior
to the date of such sale or transfer of Landlord’s interest. Landlord shall be
liable under this Lease only while owner of the Premises provided that any
successor in interest to Landlord hereunder shall assume such obligations and
liabilities as of the date Landlord’s interest in the Premises is sold,
assigned, or otherwise transferred hereunder.

(b) If Landlord shall fail to perform any covenant, term or condition of this
Lease upon Landlord’s part to be performed or if Landlord shall be liable to
Tenant in any way arising out of this Lease, or pursuant to statute, law,
ordinance or regulation, or under the common law, and, as a consequence, if
Tenant shall recover a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds received at a judicial sale upon execution
and levy against the right, title and interest of Landlord in the Premises. If
Landlord is an individual, a trustee of a trust or a company, Landlord’s
obligations hereunder shall not be binding upon, nor shall there be any personal
liability by, Landlord individually, the trustees of said trust, the
beneficiaries of said trust, the company, or the partners of the company.

50. EARLY TERMINATION: Tenant may terminate this lease at any time after the
first 12 months of this lease upon payment to Landlord of a sum equal to 12
months rent in which event both parties shall be released from any further
liability or obligation under this lease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

 

WITNESS:     LANDLORD:      

Hawley-Wiggins, LLC, a Florida limited liability

company

/s/

    BY:  

/s/ Phillip L. Hawley

Printed Name:  

 

      Phillip L. Hawley, Manager

/s/

      Printed Name:  

 

            TENANT:       Oragenics, Inc., a Florida corporation

/s/

    BY:  

/s/ Brian Bohunicky

Printed Name:  

 

          ITS:  

Chief Financial Officer

/s/

      Printed Name:  

 

     

STATE OF FLORIDA

COUNTY OF ALACHUA

The foregoing instrument was acknowledged before me this 28th day of October,
2011, by Phillip L. Hawley as Manager of Hawley-Wiggins, LLC, a Florida limited
liability company, [    ] who is personally known to me or [    ] who has
produced his Florida driver’s license as identification and who did take an
oath.

 

/s/ Corinne Marie Jarvis

NOTARY PUBLIC STATE OF FLORIDA Printed Name:  

Corinne Marie Jarvis

STATE OF FLORIDA

COUNTY OF ALACHUA

The foregoing instrument was acknowledged before me this      day of November 4,
2011, by Brian Bohunicky as Chief Financial Officer, on behalf of Oragenics,
Inc., a Florida corporation, [    ] who is personally known to me or þ who has
produced his Florida driver’s license as identification and who did take an
oath.

 

/s/ Emily McDonnell Richeson

NOTARY PUBLIC STATE OF FLORIDA Printed Name:  

/s/ Emily McDonnell Richeson



--------------------------------------------------------------------------------

EXHIBIT B

LEASEHOLD IMPROVEMENTS

Landlord agrees that, subject to delays due to causes beyond Landlord’s control,
it will, at its own expense, do the following work to the Premises:

 

As provided in plans prepared by   

 

  , Project No.:                                                     